DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to under 37 CFR 1.75 as being a duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Drawings
The drawings are objected to because the boxes in Fig. 2, e.g.. source, display, etc. are not labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al., (US 2016/0227232).

Regarding claim 1: Choi teaches a method for video decoding of a scalable bitstream [¶0306 teaches: the multilayer video decoding apparatus 20 may perform a video reconstruction], the method comprising: 
parsing at least one video parameter set (VPS) comprising at least one syntax element indicating whether at least one layer in the scalable bitstream is one of a dependent layer of the scalable bitstream and an independent layer of the scalable bitstream [¶0196 teaches: Direct reference layer information representing the inter-layer dependency on the encoded video sequence may be signaled through a video parameter set (VPS).]; 
decoding a picture in the dependent layer by parsing and interpreting an inter-layer reference picture (ILRP) list [¶0052 teaches: for the decoding of the current picture …  generating a dependent layer identifier list of a layer by using the direct reference information and the indirect reference information; and determining a layer identifier of a picture referred to in a current picture by using the dependent layer identifier list when dependent layer identifier list reference information obtained from the bitstream represents a reference of a dependent layer identifier list]; and 
decoding a picture in an independent layer without parsing and interpreting the ILRP list [¶0225 teaches: when the value of the layer identifier of the current layer currently-decoded is 0 or the number of layers to which the current layer directly refers is 0, the number of pictures of the activation reference layer is 0.].

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
In addition, Choi teaches wherein decoding the picture in the independent layer comprises parsing and interpreting a reference picture list which does not include any decoded picture of another layer [¶0116 teaches: in the intra prediction mode, the current block may be reconstructed by using the peripheral samples in the same image; and in the inter prediction mode, the current block may be reconstructed by using another image of the same layer].

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 1.
[¶0116 teaches: In the inter-layer prediction mode, the current block may be reconstructed by using the reference image of a POC identical to the current image among the images of another layer.].

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 1.
In addition, Choi teaches wherein parsing the at least one VPS further comprises determining whether another syntax element indicates a maximum number of layers [¶0119 teaches: According to the direct reference information obtained from the bitstream, the image decoder 24 may determine the layer having the maximum layer identifier value].

Regarding claim 5: the essence of the claim is taught above in the rejection of claim 1.
In addition, Choi teaches wherein parsing the at least one VPS further comprises determining whether the VPS comprises a flag indicating whether another layer in the scalable bitstream is a reference layer for the at least one layer [¶0186 teaches: scalability information may be obtained from the value of a layer identifier included in an NAL unit header. The layer identifier is an identifier for distinguishing a plurality of layers included in the VPS. The VPS may signal the layer identifier for each layer through the VPS extension.].

Regarding claim 6: the essence of the claim is taught above in the rejection of claim 5.
In addition, Choi teaches wherein parsing the at least one VPS further comprises determining whether the flag indicates the other layer as the reference layer for the at least one layer by specifying an index of the other layer and an index of the at least one layer [¶0127 teaches: the image decoder 24 may obtain an index for selecting inter-layer reference picture set information from the bitstream and determine an inter-layer reference picture by using the inter-layer reference picture set information indicated by the index in the set of the inter-layer reference picture set information].

Regarding claim 7: the essence of the claim is taught above in the rejection of claim 5.
In addition, Choi teaches wherein parsing the at least one VPS further comprises determining whether the flag indicates the other layer as not being the reference layer for the at least one layer by specifying an index of the other layer and an index of the at least one layer [¶0201 teaches: Direct_dependency flag represents inter-layer direct reference information; and a layer having an index j is not a direct reference layer of a layer having an index i], and wherein parsing the at least one VPS further comprises determining whether the VPS comprises another syntax element indicating a value less than the determined number of dependent layers [¶0273 teaches: having a value of 0, the mode selection flag may indicate that the highest direct reference layer picture is provided for each picture referring to the VPS and a second mode, in which only the highest direct reference layer picture is included in the inter-layer RPS, is used].

Regarding claim 8: the essence of the claim is taught above in the rejection of claim 1.
In addition, Choi teaches wherein parsing the at least one VPS further comprises determining whether the VPS comprises a flag indicating whether a plurality of layers, including the at least one layer, are to be decoded by interpreting the ILRP list [¶0278 teaches: When the selection information indicates that the inter-layer reference picture set is to be selected from the pre-generated inter-layer reference picture sets, the decoding apparatus obtains an index for selecting the inter-layer reference picture set information from the bitstream.].

Regarding claim 9: the essence of the claim is taught above in the rejection of claim 1.
In addition, Choi teaches wherein parsing the at least one VPS further comprises determining whether the VPS comprises a flag indicating whether a plurality of layers, including the at least one layer, are to be decoded without interpreting the ILRP list [¶0216 teaches: When the inter_layer_pred_enabled_flag has a value of 0, it indicates that inter-layer prediction is not used for decoding the current picture.].

Regarding claim 10: the essence of the claim is taught above in the rejection of claim 1.
In addition, Choi teaches wherein parsing the at least one VPS further comprises determining whether the VPS comprises a flag indicating whether a plurality of layers, including the at least one layer, are to be decoded by interpreting the ILRP list [¶0278 teaches: When the selection information indicates that the inter-layer reference picture set is to be selected from the pre-generated inter-layer reference picture sets, the decoding apparatus obtains an index for selecting the inter-layer reference picture set information from the bitstream.].

Regarding claim 11: the claim is merely an apparatus for carrying out the method of claim 1. Choi teaches an apparatus [Multilayer video encoding/decoding methods and apparatuses are provided. Abstract]. Therefore, the rejection of claim 1 applies equally as well to this claim.

Regarding claim 12: the claim is merely an apparatus for carrying out the method of claim 2. Choi teaches an apparatus [Multilayer video encoding/decoding methods and apparatuses are provided. Abstract]. Therefore, the rejection of claim 2 applies equally as well to this claim.

Regarding claim 13: the claim is merely an apparatus for carrying out the method of claim 3. Choi teaches an apparatus [Multilayer video encoding/decoding methods and apparatuses are provided. Abstract]. Therefore, the rejection of claim 3 applies equally as well to this claim.

Regarding claim 14: the claim is merely an apparatus for carrying out the method of claim 4. Choi teaches an apparatus [Multilayer video encoding/decoding methods and apparatuses are provided. Abstract]. Therefore, the rejection of claim 4 applies equally as well to this claim.

Regarding claim 15: the claim is merely an apparatus for carrying out the method of claim 5. Choi teaches an apparatus [Multilayer video encoding/decoding methods and apparatuses are provided. Abstract]. Therefore, the rejection of claim 5 applies equally as well to this claim.

Regarding claim 16: the claim is merely an apparatus for carrying out the method of claim 6. Choi teaches an apparatus [Multilayer video encoding/decoding methods and apparatuses are provided. Abstract]. Therefore, the rejection of claim 6 applies equally as well to this claim.

Regarding claim 17: the claim is merely an apparatus for carrying out the method of claim 7. Choi teaches an apparatus [Multilayer video encoding/decoding methods and apparatuses are provided. Abstract]. Therefore, the rejection of claim 7 applies equally as well to this claim.

Regarding claim 18: the claim is merely an apparatus for carrying out the method of claim 8. Choi teaches an apparatus [Multilayer video encoding/decoding methods and apparatuses are provided. Abstract]. Therefore, the rejection of claim 8 applies equally as well to this claim.

Regarding claim 19: the claim is merely an apparatus for carrying out the method of claim 9. Choi teaches an apparatus [Multilayer video encoding/decoding methods and apparatuses are provided. Abstract]. Therefore, the rejection of claim 9 applies equally as well to this claim.

Regarding claim 20: the claim is merely a non-transitory computer readable medium storing a program carrying out the method of claim 1. Choi teaches a non-transitory computer readable medium [Also, according to an embodiment of the present invention, a computer-readable recording medium stores a program that performs the above image decoding method when executed by a computer. ¶0060]. Therefore, the rejection of claim 1 applies equally as well to this claim.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Lainema et al., (US 2014/0314148) teaches a method and related apparatus for decoding an image sequence from a bitstream, wherein an identifier indicating if all output pictures are decodable with a predefined set of reference pictures is decoded; an indication of required reference pictures for a given output picture is decoded; the indicated at least one reference picture for the given output picture is decoded; and the at least one output picture is decoded;
Wang et al., (US 2014/0301456) teaches a decoder process that indicates a number of inter-layer reference pictures to use to predict the current picture using inter-layer prediction. The processor is also configured to indicate which of the inter-layer reference pictures to use to predict the current picture using inter-layer prediction. The processor is also configured to determine an inter-layer reference picture set associated with the current picture using the indication of the number of inter-layer reference pictures and the indication of which of the inter-layer reference pictures to use to predict the current picture using inter-layer prediction;
Seregin et al., (US 2014/0362910) teaches when a current picture is to be predicted using at least inter layer motion prediction (ILMP): process a collocated reference index value associated with the current picture, wherein the collocated reference index value indicates a first reference picture that is used in predicting the current picture using inter layer prediction (ILP); and determine whether the first reference picture indicated by the collocated reference index 
Kang et al., (US 2015/0319453) teaches an image decoding method for supporting a plurality of layers by receiving and parsing layer-dependent information for reference layers that can be referenced by a current layer in an entire bitstream; when interlayer prediction is used in decoding a current picture in the current layer, receiving and parsing layer information for a reference layer referenced by the current picture among the reference layers; and decoding the current picture on the basis of the layer information.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARNIE A MATT/            Primary Examiner, Art Unit 2485